Title: To James Madison from Tobias Lear, 8 April 1802
From: Lear, Tobias
To: Madison, James


					
						No. 24.
						Sir.
						Cape François, April 8th: 1802
					
					In the duplicate of my No. 23. I added the following, to wit. "April 2d. Since writing the preceding,  (vizt. yesterday) Admiral Villaret Joyeuse returned from Port au Prince; and as I find the Genl. in Chief will remain for some time in that quarter, I have determined to sail tomorrow for that place, to have an interview with him.
					"In consequence of the meeting between the Genl. in Chief and the Admiral, it seems the Ships I mentioned in my	letter wd. go to the U. States, will go to France.”
					It was my determination to have gone to Port au Prince as mentioned above; but a severe indisposition prevented me; and I find it was fortunate that I did not proceed; for we have now certain information that the Genl. in Chief will be here in ten or twelve days, which is sooner than I could have performed my voyage. After having determined to go, I waited upon the Prefect, & the Genl. commanding here, to inform them of my intention, which they highly approved. As the Admiral was not on shore, I wrote to him on the same subject, informing him, as I had done the others,  that it was my determination to go to the U. States, after my return to  Port au Prince. I also asked him if any arrangemt. had been made to furnish his fleet with provisions &c. if he shd. touch at the U. States. This I did with a view of knowg. if he was going thither and drew the answer contained in the latter part of his letter to me, of which I have the honor to enclose a Copy. The verbal answers of the Prefect & Genl. corresponded in sentiment with respect to the relations between the U.S. & the Fe. Govt.
					The Admiral will sail tomorrow  or the day after, with a Squadron, of eight or 10 Ships of the line for France, as  is universally Said and beleived; and that the object is to return immediately with more troops. He informed me yesterday that he shd. not send Mr. Clouet (the Gentln. mentioned in his letter) as it wd.  now be unnecessary.
					Our Vessels meet with less difficulties than heretofore in the offices; but the delays are still very great; and the complaints of the Captains very little subsided. I am perfectly convinced that a great proportion of the difficulties have arisen from the imprudence, not to say outrage, of our own Countrymen; not only the Captains; but others residing here; particularly a Mr. Myers, of restless memory, who was most intimately and warmly attached to the Chiefs here before the arrival of the French, and who, has execrated them the French and all  who wd. not execrate them, ever since their arrival. I am told he embarked for the U.S. a few  ago, in a moment of violent passion; and intends, I have no doubt, to sound the Tocsin in the U. States; but so contemptable is the personal Character that he will not be attended to by any one, unless his money, of which he has acquired a handsome sum in this Island, should draw auditors. I mention these circumstances that the source, from whence many clamours proceed, may be known.
					I take the opportunity which offers by the Schooner Harmony, Capt. Lovering, going to Alexandria, to send home my Son, before the hot weather comes on, which, I am apprehensive, will produce many disorders in the City, which is still filled with the rubbish & ruins of the late fire, and crouded with Soldiers, Sailors and others.  I propose taking my departure after having seen the Genl. in Chief, unless my continuance beyond that time shd. become more necessary than at present; and in that case  I shall leave Mr. Unite Dodge, a respectable American Merchant here, charged with the  duties of the consular departmt. for this place, until my return; or until other arrangements may  be made.
					 Accept the assurances of high respect and Sincere attachment, with which I have the honor to be Sir, Your faithful & Obedient Servt.
					
						Tobias Lear.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
